HOUGH, Circuit Judge
(dissenting). On the point of occupation in interstate commerce, this decision goes even beyond the Collins (259 Fed. 178,-C. C. A. —) and Szary (259 Fed. 178,-C. C. A.-) Cases. It is perhaps their appropriate corollary, though I venture to prefer the interpretation of the ruling Shank’s opinion given in Matter of Vollmers, 223 N. Y. 571, 119 N. E. 1084.
If this watchman was not remotely concerned in interstate commerce, the same is true of an office boy in the freight collector’s office, or any other clerical attaché who reports for duty on a pier, which can only *523receive freight for, or deliver freight from, New Jersey or points beyond.
As to negligence and assumption of risk, the case goes a little beyond Lehigh Valley, etc., Co. v. Scanlon, 259 Fed. 137,- C. C. A.-, and I cannot take that step.